Advisory Action

	Applicant’s first substantive argument is on page 7 of the remarks are argues the following:
The Office Action concedes that Xiao fails to teach “that the reducing agent is upstream of the SCR however.” Office Action, p. 8. Moreover, Xiao does not require the use of hydrocarbon as a reductant. Xiao further fails to teach or suggest an apparatus as presently claimed comprising inter alia a zeolitic material having the claimed X-ray diffraction pattern and the cited combination of method steps.

Additionally, Xiao is silent in regard to an apparatus that uses an Fe zeolite beta obtained from an organotemplate free synthesis and that has been calcined prior to ion exchange with iron. Indeed, Xiao disclaims calcination (see claim 26) and thus teaches away from a calcination step in order to generate the hydro-form of the zeolite prior to ion exchange with iron. The calcination step prior to the ion exchange, as presently claimed, produces a different catalyst that would have different physical and chemical properties. These different properties can be seen in the catalytic activity, as evidenced in the Parvalescu Declaration (submitted on January 25, 2022) that shows that the calcination step prior to an exchange provides a superior catalyst with improved performance. Zimmerman fails to supply the deficiencies of Xiao.

	These arguments are respectfully disputed for the following reasons. First, it was acknowledged that Xiao fails to teach that the reducing agent is upstream of the SCR.  This was remedied using the Zimmerman reference.  Next, it was argued that Xiao fails to teach or suggest an apparatus claimed, to include a zeolitic material having the claimed X-ray diffraction pattern and the cited combination of method steps.  This was addressed in the last final action.  Particularly, that the same zeolite would have the same X-ray diffraction pattern.  
	The next argument contends that Xiao is silent regarding to an apparatus that uses an Fe zeolite beta obtained from a particular process, specifically an organotemplate free synthesis that calcines the zeolite prior to ion exchanging it with iron.  This was addressed in the last action as well.  First, Xiao also uses an organotemplate free synthesis (para. 13).  The portion that is missing is the calcination prior to ion-exchange with iron.  The last action explained that:” Although Xiao does not explicitly teach that the zeolite is made by preparing a mixture containing a YO2 source and a X2O3 source (silica and alumina source) comprising one or more zeolitic seeds comprising a BEA-type framework, crystallizing the mixture, subjecting the mixture to ion-exchange, not use of an organotemplate, ion-exchanging the material with either an H and NH4 ion, calcined and then ion-exchanged, as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Xiao meets the requirements of the claimed product, Xiao clearly meets the requirements of the present claim.
	Applicant then cites to the Parvalescu Declaration submitted on January 25, 2022 that they argue is designed to show that the calcination step prior to exchange provides superior catalyst with improved performance.
	The Parvalescu Declaration gives data on two catalysts made according to a Li reference (US Pub.: 2011/286914), which was not relied upon in the rejection.  There are two examples, a comparative example and an inventive example.  The comparative example shows the zeolite in ammonium form and at first it says it was not calcined prior to extrusion (para. 1 of the Comparative example) but then it says that it is then calcined after extrusion (para. 3 of Comparative example).  
	The inventive example, on the other hand, shows a hydroform of the zeolite (line 2 of the invention example on page 2) and this material is then calcined afterwards (pg. 3, lines 1-3).
	Since both compositions are calcinated, it is difficult to see how an uncalcinated product would perform.  Furthermore, the two compounds differ since one is in its ammonium form and the other in the hydrogen form.  Furthermore, it is unclear why Applicant chose test the zeolites from the Li reference instead of the zeolite in the Xiao reference but it is respectfully argued that use of the reference catalyst materials would be more suitable for comparison purposes. 

	Next, the remarks on the middle-bottom of page 7 to page 8 argues the following:
The Office Action cites Zimmerman as teaching that the reducing agent is upstream of the SCR. Zimmerman is directed to:

[M]itigating NOx emissions, and more particularly, to vehicles including a selective catalytic reduction (SCR) system in the exhaust of a diesel or gasoline engine. In one example a method includes temporarily increasing a liquid reductant dosing value injected by an injector from a first dosing value to a second dosing value, the temporary increase in response to a change from injecting liquid reductant onto a first impact location on a disperser device to injecting onto a second impact location on the disperser device.

Zimmerman, Abstract. However Zimmerman, like Xiao, fails to teach or suggest the presently claimed combination of elements, that is, an apparatus as presently claimed comprising inter alia a zeolitic material having the claimed X-ray diffraction pattern and the cited combination of method steps. Accordingly, Applicant respectfully maintains that even if Xiao could be combined with Zimmerman (not admitted), the combination fails to achieve the present claims. 

Moreover, the present claims are directed to inter alia how to optimize both the catalyst and the conditions for improving the simultaneous abatement of NxO and NOx. Regarding the effect rising from the choice of hydrocarbon over pure ammonia, reference is made to experimental Tables 3 and 4 in the application wherein use of pure hydrocarbon permits for the simultaneous reduction of N2O as well as NOx and use of pure ammonia does not achieve significant reduction of NxO when both gases are present within the exhaust.

	These remarks are respectfully contended. As to the X-ray diffraction peak, this feature was addressed, as explained above as being obvious since the same composition is used.  Next, the remarks argue the combination of Xiao with Zimmerman because “the present claims are directed to inter alia how to optimize both the and the conditions for improving the simultaneous abatement of N2O and NOx”.   This is respectfully contended.  The Claims are apparatus-type claims and these are process step features that are argued.  The combination of Xiao with Zimmerman is meant to show that placing a reducing agent upstream of the SCR is obvious because the SCR uses the reducing agent to treat the NOx gases in the exhaust.  
	Next, the remarks argue that use of hydrocarbon over ammonia, citing to tables 3 and 4 of the current application and explaining that the choice of one reducing agent is superior over the other.  However the claims are device-type claims and the specific feature describing the type of reducing agent used says that: “one or more devices provided upstream of the catalyst bed for injecting one or more reducing agents into the gas stream, wherein the one or more reducing agents comprises one or more hydrocarbons”.  This is an intended use feature.  

	The remarks on page 8 argues the following:
The Parvalescu Declaration describes the possibility of mixtures of ammonia with a hydrocarbon. Applicant submits that the presence of ammonia does not inhibit the simultaneous abatement, but does shift the conversion to temperature curve to the right as is evident from the graphs present therein. As is also evident from the Parvalescu Declaration, the calcination step prior to an exchange provides a superior catalyst with improved performance. Applicant respectfully maintains that Xiao teaches away from calcination or any advantage from calcination prior to ion exchange with iron nor with use of hydrocarbon as a superior reductant and thus may be considered silent with regard to the present results. Indeed, Xiao disclaims calcination (see claim 26) and thus teaches away from a calcination step in order to generate the hydroform of the zeolite prior to ion exchange with iron. Furthermore, Xiao does not require the use of hydrocarbon as a reductant. Moreover, regarding claims 34 and 42, Xiao is silent in regard to an apparatus that uses an Fe zeolite beta obtained from an organotemplate free synthesis and that has been calcined prior to ion exchange with iron. Thus, the presently claimed subject matter is not rendered obvious by any alleged combination of the cited references.

	The remarks are respectfully contended because as stated earlier, the reducing agent composition is intended use.  
	As to the calcination features with regard to the Parvalescu Declaration, it was argued earlier that the Declaration does not compare a non-calcined and a calcined product.  However, it is important to note that the temperature range of calcination in the specification is about 250-700 degrees C (see PG Pub, para. 148), while the treatment temperatures in Xiao overlap from under 500 degrees to about 200 degrees C (para. 71).  Although Xiao does not describe this step as a calcination step, the heating range overlaps.

	The remarks on page 8-9 argue the following features:
Applicant furthermore maintains that the claimed x-ray diffraction pattern would not necessarily flow from the combined teachings of Xiao with the other cited references. “‘In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.’”” MPEP § 2112 (citing Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)) (emphasis added). “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.” MPEP § 2112(IV) (citing Jn re Rijckaert, 9 F.3d 1531, 1534 (Fed. Cir. 1993) (emphasis added). The test for inherency is not whether it is possible or even likely that an element is present; it is whether the element is necessarily and always present from the disclosure of the reference. Zrintec Inds., Inc. v. Top-U.S.A. Corp., 295  F.3d 1292, 1295 (Fed. Cir. 2002). “We have previously stated that the use of inherency in the context of obviousness must be carefully circumscribed because ‘[t]hat which may be inherent is not necessarily known’ and that which is unknown cannot be obvious.” Honeywell Int’l Inc. v. Mexichem Cmanco Holding S.A. De C.V. 865 F.3d 1348 (Fed. Cir. 2017) (citing Jn re Rijckaert, 9 F.3d 1531, 1534 (Fed. Cir. 1993) (internal quotation marks omitted) (quoting Jn re Spormann, 363 F.2d 444, 448, 53 C.C_P.A. 1375 (1966))).

Xiao teaches away from a zeolitic material as claimed, wherein the zeolitic material is calcined prior to ion exchange. Accordingly, a catalyst bed as presently claimed would not necessarily flow from the teachings of Xiao, alone or in any alleged combination with those of Zimmerman. Indeed, neither the teachings of Xiao or Zimmerman, alone or in combination, would result in a zeolitic material having the claimed diffraction pattern as Xiao expressly teaches away from the use of calcination. Accordingly, the claimed zeolitic material would not necessarily and always be present in any alleged apparatus that results from the combined teachings of Xiao and Zimmerman. For these further reasons, the present claims are not rendered obvious by the cited references.

	The remarks are respectfully contended.  The composition is the same and therefore the same composition would have the same properties, as reflected by the x-ray diffraction pattern.  This is supported by the MPEP section 2112.01, citing to case law, which states that: If the composition is physically the same, it must have the same properties.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
	As to the calcination argument above, this argument was addressed above.  Specifically, the calcination feature is a process step within an apparatus-type claim.  This feature was treated as a product-by-process feature within a device-type claim.  As a result, the composition of Xiao used is the same and therefore, without a showing a criticality, it is the office’s position that Xiao meets the requirements of the claimed product.  The Pavalsecu Declaration does not sufficiently show that calcination is critical to the composition because the data does not compare a material that has not been calcinated.  Furthermore, although Xiao does not specifically describe a calcination step, the temperature used to crystallize overlaps the calcination temperature from the specification of this application.  That is, Xiao teaches crystallization from under 500 degrees C to 200 degrees C (para. 71) and the calcination temperature range of this application ranges from 250-700 degrees C (see PG Pub, para. 148).

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 7, 2022